Quinn-Brintnall, J.
¶21 (dissenting) Initially, I note that this case supports the maxim that bad facts make bad law. I acknowledge that I question whether the legislature contemplated that someone in jail willfully violates a court ordered no-contact order by seeing a visitor who has misrepresented her identity in order to gain entry to the jail visiting area to visit an inmate who is prohibited from contacting her, and who has not threatened or enticed her to visit. I am aware that under the law, a recipient of a no-contact order willfully violates that order by responding *221to the protected party’s request for contact, failing to leave the area following an unanticipated contact, or contacting the protected party by telephone even from jail. See, e.g., State v. Ward, 148 Wn.2d 803, 814, 64 P.3d 640 (2003); State v. Dejarlais, 136 Wn.2d 939, 942, 943-44, 969 P.2d 90 (1998); State v. Sisemore, 114 Wn. App. 75, 78, 55 P.3d 1178 (2002). But when the contact is wholly initiated by the protected party and occurs in a secure facility with a glass booth preventing any actual physical contact and injury, I question whether the recipient has sufficient control over his ability to willfully make contact of the sort the legislature and the issuing court intended to prohibit with anyone not incarcerated in the same jail.
¶22 That said, courts have a responsibility to read statutes in a commonsense and reasonable manner to avoid absurd results. And I agree with Division One’s recent decision in State v. Bunker, 144 Wn. App. 407, 420, 183 P.3d 1086 (2008) (finding former RCW 26.50.110 (2006) ambiguous and interpreting it in accord with the legislature’s intention to make violating no-contact orders a crime).
¶23 Because Lisa Holloway contacted Dean William Hogan at the county jail, the majority of this court properly declined to address instances in which RCW 10.31.100(2)(a) requires that arrest be made for no-contact order violations involving “going onto the grounds of or entering a residence, workplace, school, or day care.” But it also failed to address that portion of the statute “prohibiting the person from knowingly coming within, or knowingly remaining within, a specified distance of a location.” RCW 10.31.100(2)(a) (emphasis added). In my view, assuming as the majority does that the arrest requirement of RCW 10.31.100(2)(a) applies to every preceding clause in the statute’s “single, long, multiclause sentence,” the phrase nonetheless requires that a police officer arrest a person without a warrant when the officer has probable cause to believe that
[a]n order [restraining the person] has been issued [under chapter 10.99 RCW] of which the person has knowledge ... and the person has violated the terms of the order . . . prohibiting *222the person from knowingly coming within, or knowingly remaining within, a specified distance of a location.
RCW 10.31.100(2)(a) (emphasis added). The majority reads “location” to be a permanently fixed spot or place. I do not. In the context of no-contact orders, “location” frequently means where the protected party is standing, sitting, or lying. This is a discernable, though not static, location. The statute clearly contemplates the possibility of a mobile location and employs the active phrasing “knowingly coming within, or knowingly remaining within” a specified distance of a location. Many court-ordered no-contact orders prohibit the restrained party from coming within a set number of feet of the protected party. Here, the court’s order could have prohibited Hogan from knowingly coming within or knowingly remaining within a specified number of feet of Holloway. The court’s order at issue in this case did not specify a distance. Instead, it provided:
[Hogan s]hall have no contact, directly, indirectly, in writing, by telephone or through other persons, (except attorneys) and shall have no contact with the residence, school, workplace or day care facility of: [Holloway,] but may have contact inside of doctor’s office during wife’s [appointments] for pregnancy.
Clerk’s Papers at 41.
¶24 Here, Hogan violated the restraining order when he remained in the jail’s visiting area in Holloway’s presence and, in my view, RCW 10.31.100(2)(a) would have required police to arrest him for violating the order. By excluding from consideration the area of the protected person’s location, the majority reads RCW 10.31.100(2)(a) and (b) to require arrest only after the restrained party commits acts or threats of violence. In my opinion, the majority’s reading of what it considers to be the “plain reading” of the statute is unnecessarily narrow. This narrow reading does not acknowledge the statute’s ambiguity and, therefore, fails to give the statute a reasonable reading that gives effect to the legislature’s intent. See Bunker, 144 Wn. App. at 413-15. The majority’s reading hampers the police officer’s ability to *223timely and effectively prevent the contact the order prohibits and avoid further violence. In my opinion, the majority’s unnecessarily narrow reading of the statute defeats the purpose of restraining orders which are designed to decrease opportunities for violent interaction by keeping the persons in question away from one another.
¶25 Accordingly, I agree with Division One’s interpretation of former RCW 26.50.110(1) as set out in Bunker. I would reverse the trial court’s order dismissing the charge and, because I lack the authority to substitute my judgment for that of the duly elected prosecuting authority, remand for further proceedings.